SENIOR MANAGING DIRECTOR AGREEMENT


THIS AGREEMENT (the “Agreement”) is made and entered into by and between Invesco
Group Services, Inc. (the “Company”) and Andrew T.S. Lo (the “Executive”),
effective as of January 1, 2010.


WHEREAS, the Executive is required to travel to the U.S. approximately six times
each year to attend meetings that are related exclusively to the Executive’s
responsibilities as a Senior Managing Director (“SMD”) of Invesco for the
efficient coordination and execution of global initiatives, and that each such
meeting lasts for approximately one to three days; and


WHEREAS, the Company and the Executive wish to document that the services
performed by the Executive in the U.S. are related solely to his
responsibilities as an SMD and that the Executive performs no services in the
U.S. related to his responsibilities as Head of Asia Pacific for Invesco;


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:


1.     U.S. SERVICES. When the Executive attends meetings in the U.S. related to
his services as an SMD, the Executive will devote all of his working time in the
U.S. solely to matters related to his responsibilities as an SMD (“U.S.
Service”), and the Executive will perform no services related to his
responsibilities as Head of Asia Pacific.


2.    COMPENSATION FOR U.S. SERVICES. For each day, or portion thereof, that the
Executive performs U.S. Services, the Company will be responsible for paying to
the Executive that portion of his salary that is allocable to the SMD services
performed on that day. It is currently expected that the Company will pay the
Executive approximately US$35,000 per year for the SMD services that he performs
in the U.S. given expected travel schedules, although the Company reserves the
right to increase or decrease that amount based on the actual number of days
spent in the United States. Payments will be quarterly, with an annual true up
payment in December, if necessary.


3.    NO CONTRACT OF EMPLOYMENT. This Agreement is not intended to create any
contract of employment between the Company and the Executive and shall not be
construed to give the Employee the right to employment by the Company for any
period of time or the right to any payments from the Company upon or after
termination of employment.
 
4.    GOVERNING LAW. Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of Georgia shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.


5.     AMENDMENT AND MODIFICATION. This Agreement may be amended or modified
only by a writing signed by the Company and the Executive, which makes specific
reference to this Agreement.


--------------------------------------------------------------------------------




6.    WITHHOLDING AND TAXES. The Company may withhold from any amounts or
payments due under this Agreement such federal, state, local or foreign taxes
that the Company is required to withhold pursuant to any applicable law or
regulation.


IN WITNESS WHEREOF, the Company and the Executive have duly executed and
delivered this Agreement as of the date first above written.


INVESCO GROUP SERVICES INC.


By:                    
Name:
Title:






EXECUTIVE:


                        
Andrew T.S. Lo


  
